


LOAN AGREEMENT

November 6, 2015







Paer Tomas Rasmus Norling (the “Lender”) of 2067 Calle Espana, Apt. 2, San Juan,
Puerto Rico, US-00911, advanced  USD$200,000 (the “Principal Sum”) to Triton
Emission Solutions Inc.(the “Borrower”) of 151 Calle De San Francisco, Suite
#201, San Juan, Puerto Rico, US-00901.  The Lender advanced the funds on
November 6, 2015.




The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 6% per year (the “Interest”)
commencing November 6, 2015.  The Borrower is liable for repayment of the
Principal Sum and accrued Interest and any costs that the Lender incurs in
trying to collect the Principal Sum and the Interest.




The Lender acknowledges that the Principal Sum together with accrued Interest is
to be repaid not earlier than 90 days following the execution of this Loan
Agreement.




The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a Promissory Note in the attached form.




LENDER

 

BORROWER

Paer Tomas Rasmus Norling

 

Triton Emission Solutions Inc.

 

 

 

Per:

 

Per:

 

 

 

/s/ Paer Tomas Rasmus Norling

 

/s/ Anders Aasen

Paer Tomas Rasmus Norling

 

Anders Aasen, CEO












































--------------------------------------------------------------------------------

PROMISSORY NOTE

November 6, 2015










Principal Amount:  USD$200,000




FOR VALUE RECEIVED Triton Emission Solutions Inc., (the “Borrower”) of 151 Calle
De San Francisco, Suite #201, San Juan, Puerto Rico, US-00901 promises to pay on
demand to the order of Paer Tomas Rasmus Norling (the “Lender”) the sum of
$200,000 lawful money of United States of America (the “Principal Sum”) together
with interest on the Principal Sum from November 6, 2015 (the “Effective Date”)
both before and after maturity, default and judgement at the Interest Rate as
defined below:




For the purpose of this Promissory Note, Interest Rate means six (6) per cent
per year.  Interest at the Interest Rate must be calculated and compounded
monthly not in advance from and including the Effective Date (for an effective
rate of 6.2% per annum calculated monthly), and is payable together with the
Principal Sum not earlier than 90 days following the execution of this
Promissory Note.




The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.







 

 

BORROWER

 

 

Triton Emission Solutions Inc.

 

 

 

 

 

Per:

 

 

 

 

 

/s/ Anders Aasen

 

 

Anders Aasen, CEO




































